 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is entered into on June 5, 2018 by and
between National Energy Services Reunited Corp., a British Virgin Islands
company (the “Company”), and Hana Investments Co. WLL, formed under the laws of
Bahrain (“Olayan”) (each of Olayan and the Company to be referenced hereinafter
as a “Party” or collectively as “Parties”).

 

WHEREAS, the Company, Olayan, NPS Holdings Limited (“NPS”) and OFS Investments
Limited, Arab Petroleum Investments Corporation, Castle SPC Limited, Al Nowais
Investments LLC, Abdulaziz Aldelaimi and Fahad Abdulla Bindekhayel entered into
that certain Stock Purchase Agreement, dated as of November 12, 2017 (the
“SPA”), pursuant to which Olayan agreed to acquire 83,660,878 shares, $1.00 par
value per share, of NPS (the “NPS Shares”);

 

WHEREAS, pursuant to the SPA, the Company has agreed to Olayan and its
subsidiaries and affiliates certain registration and other rights in the United
States with respect to the Registrable Securities; and

 

WHEREAS, on the date hereof, the Company and Olayan entered into that certain
Shares Purchase Exchange Agreement (“SPEA”) pursuant to which, on the NESR
Closing Date, Olayan agreed to contribute the legal and beneficial ownership of
the NPS Shares to the Company in exchange for the issuance by the Company of the
Shares (as defined in the SPEA) on the terms and subject to the conditions set
out in the SPEA.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. The following capitalized terms used herein have the following
meanings. Any defined terms used in this Registration Rights Agreement and not
defined herein shall have the same meaning as in the SPA:

 

“Approved Context” is defined in Section 2.8.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble of this Registration Rights Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.



 

   

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Filing Date” is defined in Section 2.4.1.

 

“Form S-3” is defined in Section 2.3.

 

“Holder Information” is defined in Section 2.8.

 

“Indemnified Party” is defined in Section 3.3.

 

“Indemnifying Party” is defined in Section 3.3.

 

“Initiating Holder” is defined in Section 2.1.1.

 

“Investor Indemnified Party” is defined in Section 3.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“NESR Closing Date” is defined in the SPA.

 

“NPS Shares” is defined in the Recitals of this Registration Rights Agreement.

 

“Olayan” is defined in the preamble of this Registration Rights Agreement.

 

“Ordinary Share” means the ordinary share of the Company, no par value.

 

“Partner Distribution” is defined in Section 2.4.4.

 

“Party” or “Parties” is defined in the preamble of this Registration Rights
Agreement.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“Piggy-Back Registration” is defined in Section 2.2.1

 

“Pro Rata” is defined in Section 2.1.4.

 

“register,” “registered” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and such registration statement
becoming effective.

 

2 

 

 

“Registrable Securities” means (i) the Shares and (ii) any other ordinary
shares, of no par value, of the Company held by Olayan or any of its
subsidiaries or affiliates at any time (including those held as a result of, or
issuable upon, the conversion or exercise of options, warrants and other
securities convertible into, or exchangeable or exercisable for (at any time or
upon the occurrence of any event or contingency and without regard to any
vesting or other conditions to which such securities may be subject), or
depositary receipts or depositary shares representing or evidencing, Ordinary
Shares (including, without limitation, any note or debt security convertible
into or exchangeable for Ordinary Shares), whether now owned or acquired by
Olayan at a later time. Registrable Securities include any warrants, shares of
capital or other securities of the Company (or any successor thereto) issued as
a dividend or other distribution with respect to or in exchange for or in
replacement of any of the securities referenced in the prior sentence. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding or (d)
the Registrable Securities are freely saleable under Rule 144 without volume
limitations or any other limitation or restriction imposed by Rule 144 under the
Securities Act.

 

“Registration Rights Agreement” means this agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities (other than a
registration statement on Form S-4, Form F-4 or Form S-8, or their successors,
or any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

 

“Resale Shelf Period” is defined in Section 2.4.2.

 

“Resale Shelf Registration Statement” is defined in Section 2.4.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Shelf Offering” is defined in Section 2.3.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on either (a) Form S-3 or Form F-3 (or any successor
form or other appropriate form under the Securities Act) or (b) if the Company
is not permitted to file a Registration Statement on Form S-3 or Form F-3, an
evergreen Registration Statement on Form S-1 or Form F-1 (or any successor form
or other appropriate form under the Securities Act), in each case for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the Commission)
covering the Registrable Securities, as applicable.

 

“SPA” is defined in the Recitals of this Registration Rights Agreement.

 

3 

 

 

“SPEA” is defined in the Recitals of this Registration Rights Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

ARTICLE 2

REGISTRATION RIGHTS

 

2.1 Demand Registration.

 

2.1.1 Request for Registration.

 

(a) At any time and from time to time on or after the NESR Closing Date, Olayan
may make a written demand (such holder, the “Initiating Holder”) for
registration under the Securities Act of all or part of its Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be registered and the
intended method(s) of distribution thereof. The Company will notify all holders
of Registrable Securities of the demand, and each holder of Registrable
Securities who wishes to include all or a portion of such holder’s Registrable
Securities in the Demand Registration (each such holder including shares of
Registrable Securities in such registration, including, without limitation, the
Initiating Holder(s), a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the holder of the notice from the
Company. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 2.5.1(a). Olayan shall be
entitled to cause the Company to effect up to two (2) Demand Registrations under
this Section 2.1.1.

 

(b) the Company shall file the registration statement in respect of a Demand
Registration as soon as practicable and, in any event, within sixty (60) days
after receiving a request for a Demand Registration and shall use reasonable
best efforts to cause the same to be declared effective by the SEC as promptly
as practicable after such filing; provided, however, that:

 

(i) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) within sixty (60) days after the effective date of a
previous Demand Registration, other than a Shelf Registration Statement or
Resale Shelf Registration Statement; and

 

(ii) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) unless such demand request is for a number of Registrable
Securities with a market value that is equal to at least $25,000,000 as of the
date of such request.

 

4 

 

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Registration Rights
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-in-interest of the Demanding Holders thereafter elect to continue the
offering; provided further that the Company shall not be obligated to file a
second Registration Statement until a Registration Statement that has been filed
is counted as a Demand Registration or is terminated.

 

2.1.3 Underwritten Offering. If the Initiating Holder so elects and such holder
so advises the Company as part of its written demand for a Demand Registration,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. In such event, the right of
any holder to include its Registrable Securities in such registration shall be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by the Initiating Holder.

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other shareholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of shares that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders (pro rata in accordance with the number of
shares that each such Person has requested be included in such registration,
regardless of the number of shares held by each such Person (such proportion is
referred to herein as “Pro Rata”)) that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Ordinary Shares
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (i)
and (ii), the Ordinary Shares or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares. Notwithstanding the foregoing, no
employee of the Company or any subsidiary thereof will be entitled to
participate, directly or indirectly, in any such registration to the extent that
the managing Underwriter or Underwriters (or, in the case of any offering that
is not underwritten, a nationally recognized investment banking firm) determines
in good faith that the participation of such employee in such registration would
adversely affect the marketability or offering price of the securities being
sold in such registration.

 

5 

 

 

2.1.5 Withdrawal. If any Demanding Holder disapproves of the terms of any
underwriting or is not entitled to include all of its Registrable Securities in
any offering, such Demanding Holder may elect to withdraw from such offering by
giving written notice to the Company and the Underwriter or Underwriters of its
request to withdraw prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Demand Registration or, if later,
prior to the pricing date of the applicable offering. If the Initiating Holder
withdraws from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in Section
2.1 by such Initiating Holder; provided that, if the registration is completed,
then the demand request will be considered to have been made by the Demanding
Holder that sells the greatest number of Registrable Securities in the offering
or, if such Demanding Holder is not entitled to any demands, to the Demanding
Holder that sells the next greatest number of shares.

 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. If at any time on or after the NESR Closing Date the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement (i)
filed in connection with any employee stock option or other benefit plan, (ii)
for an exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of the Company or (iv) for a dividend reinvestment plan, then the
Company shall (x) give written notice of such proposed filing to the holders of
Registrable Securities as soon as practicable but in no event less than ten (10)
days before the anticipated filing date, which notice shall describe the amount
and type of securities to be included in such offering, the intended method(s)
of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such holders may request in
writing within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

6 

 

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy- Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Ordinary Shares which the Company desires to sell, taken
together with the Registrable Securities as to which registration has been
requested under this Section 2.2 and the Ordinary Shares, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other shareholders of the Company, exceeds the Maximum
Number of Shares, then the Company shall include in any such registration:

 

(a) if the registration is undertaken for the Company’s account: (A) first, the
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), the Ordinary Shares or other securities, if any, comprised of
Registrable Securities, as to which registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
security holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; and (C) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (A) and (B), the Ordinary
Shares or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such persons and that can be sold without exceeding the Maximum
Number of Shares; and

 

(b) if the registration is a “demand” registration undertaken at the demand of
persons other than the holders of Registrable Securities, (A) first, the
Ordinary Shares or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Ordinary Shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(C) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A) and (B), collectively the Ordinary Shares or
other securities comprised of Registrable Securities, Pro Rata, as to which
registration has been requested pursuant to the terms hereof, that can be sold
without exceeding the Maximum Number of Shares; and (D) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A), (B) and (C), the Ordinary Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares.

 

2.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement or, if later, prior to
the pricing date of the applicable offering. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 2.7.

 

7 

 

 

2.3 Registrations on Form S-3. The holders of Registrable Securities may, at any
time and from time to time, request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or Form F-3 (as
applicable) or any similar short-form registration to the extent available at
such time, including, without limitation, an automatic shelf registration
available to well-known seasoned issuers (“Form S-3”). Upon receipt of such
written request, the Company will promptly give written notice of the proposed
registration to all other holders of Registrable Securities, and, as soon as
practicable thereafter, effect the registration of all or such portion of such
holder’s or holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, of any other holder or holders joining in
such request as are specified in a written request given within fifteen (15)
days after receipt of such written notice from the Company. At any time that a
Form S-3 is effective, if Olayan delivers a notice to the Company stating that
it intends to effect an underwritten offering or distribution of all or part of
its Registrable Securities included by it on any Form S-3 (a “Shelf Offering”),
then the Company shall amend or supplement the Form S-3 as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering. If the managing Underwriter or Underwriters for a Shelf Offering
that is to be an underwritten offering advises the Company and the selling
holders of Registrable Securities in writing that the dollar amount or number of
shares of Registrable Securities which the selling holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other shareholders of the Company who desire to sell, exceeds the
Maximum Number of Shares, then the Company shall include shares in such
registration in the manner provided for in Section 2.1.4. The Company shall not
be obligated to effect any Shelf Offering or registration pursuant to this
Section 2.3: (i) if Form S-3 is not available for such offering; or (ii) if the
holders of the Registrable Securities, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at any aggregate
price to the public of less than $500,000. Registrations effected pursuant to
this Section 2.3 shall not be counted as Demand Registrations effected pursuant
to Section 2.1.

 

2.4 Resale Shelf Registration.

 

2.4.1 Filing. As promptly as practicable following the NESR Closing Date, but in
any event within four (4) months following the NESR Closing Date (the “Filing
Date”), the Company shall file with the Commission a Shelf Registration
Statement relating to the offer and sale of all Registrable Securities owned by
Olayan (the “Resale Shelf Registration Statement”). If any Resale Shelf
Registration Statement is filed before the time that is thirty (30) days after
the NESR Closing Date, then Company shall cause to be registered the Registrable
Securities in such Resale Shelf Registration Statement.

 

8 

 

 

2.4.2 Continued Effectiveness. The Company shall use its commercially reasonable
efforts to have the Resale Shelf Registration Statement declared effective as
soon as practicable after the filing thereof, but in no event later than thirty
(30) days after the Filing Date (or one hundred twenty (120) days after the
Filing Date if the Commission notifies the Company that it will “review” the
Resale Shelf Registration Statement). The Company shall use its commercially
reasonable efforts to maintain the effectiveness of the Resale Shelf
Registration Statement or any Subsequent Shelf Registration (as defined below)
until such time as all Registrable Securities have been sold pursuant to the
Resale Shelf Registration Statement or a Subsequent Shelf Registration (but in
no event for a shorter period than the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 thereunder) (such required period(s)
of effectiveness, collectively, the “Resale Shelf Period”). Subject to Section
2.6, the Company shall not be deemed to have used commercially reasonable
efforts to keep the Resale Shelf Registration Statement effective during the
Resale Shelf Period if the Company voluntarily takes any action or omits to take
any action that would result in the holders of Registrable Securities covered
thereby not being able to offer and sell any Registrable Securities pursuant to
such Resale Shelf Registration Statement during the Resale Shelf Period, unless
such action or omission is required by applicable law. The filing of the Resale
Registration Statement and offers and sales thereunder shall not be deemed to be
a Demand Registration pursuant to this Registration Rights Agreement. The
holders of Registrable Securities shall be eligible to sell their Registrable
Securities pursuant to such Resale Registration Statement from time to time on
one or more occasions, including, without limitation, through one or more
underwritten offerings.

 

2.4.3 Subsequent Shelf Registration. If any Shelf Registration Statement ceases
to be effective under the Securities Act for any reason at any time during the
Resale Shelf Period, the Company shall use its reasonable best efforts as
promptly as is reasonably practicable to cause such Shelf Registration Statement
to again become effective under the Securities Act (including obtaining the
prompt withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement), and shall use its reasonable best efforts as promptly
as is reasonably practicable to amend such Shelf Registration Statement in a
manner reasonably expected to result in the withdrawal of any order suspending
the effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration”) for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (x) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after the
filing thereof and (y) keep such Subsequent Shelf Registration continuously
effective and usable until the end of the Resale Shelf Period. Any such
Subsequent Shelf Registration shall be a registration statement on Form S-3 or
Form F-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the holders in accordance with any reasonable method of distribution elected by
Olayan or for sale by the Company, as the case may be.

 

2.4.4 Partner Distribution. Notwithstanding anything contained herein to the
contrary, the Company hereby agrees that (i) the Resale Shelf Registration
Statement and any Subsequent Shelf Registration shall contain all language
(including, without limitation, on the prospectus cover page, the principal
shareholder chart and the plan of distribution) as may reasonably be requested
by Olayan to allow for a distribution of Registrable Securities to, and resale
by, the direct and indirect affiliates, partners, members, shareholders,
directors, employees or consultants of Olayan (a “Partner Distribution”) and
(ii) the Company shall, at the reasonable request of Olayan to effect a Partner
Distribution, file any prospectus supplement or post- effective amendments and
otherwise take any action reasonably requested to include suchlanguage, if such
language was not included in the initial Registration Statement, or revise such
language if deemed reasonably necessary by Olayan to effect such Partner
Distribution (including the ability for the distributees to resell such
Registrable Securities), including naming in a prospectus supplement or
post-effective amendment all of the affiliates, partners, members, shareholders,
directors, employees or consultants of Olayan who receive securities in the
Partner Distribution so that they may resell the securities received. Any
Ordinary Shares distributed pursuant to a Partner Distribution shall remain
“Registrable Securities” until they are sold or transferred by the recipients
thereof.

 

9 

 

 

2.4.5 Block Trades. Notwithstanding anything stated in this Registration Rights
Agreement to the contrary, in the event that Olayan wishes to engage in an
underwritten block trade or overnight bought deal (or other similar registered
offering), Olayan shall not be required to give more than one (1) day’s notice
of the transaction to any other holder or the Company, but shall endeavor to
work with the Company, Olayan and the applicable underwriters sufficiently in
advance of the launch date of such transaction in order to prepare the requisite
documentation and prospectus supplement necessary in order to implement such
offering. For the avoidance of doubt, the Initiating Holder with respect to such
underwritten block trade or overnight bought deal (or other similar registered
offering) shall determine the launch date for such transaction.

 

2.5 Registration Procedures.

 

2.5.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to this Article 2, the
Company shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

(a) Filing Registration Statement. The Company shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1 or a request pursuant to Section 2.3, prepare and file
with the Commission a Registration Statement on any form for which the Company
then qualifies or which counsel for the Company shall deem appropriate and which
form shall be available for the sale of all Registrable Securities to be
registered thereunder in accordance with the intended method(s) of distribution
thereof, and shall use its best efforts to cause such Registration Statement to
become effective and use its best efforts to keep it effective for the period
required by Section 2.5.1(c); provided, however, that the Company shall have the
right to defer any Demand Registration for up to seventy-five (75) days, such
that any obligations of Company pursuant to a Demand Registration shall be
extended by up to seventy-five (75) days, and any Piggy-Back Registration for
such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates; provided further, however, that the
Company shall not have the right to exercise the right set forth in the
immediately preceding proviso more than once in any three hundred and sixty-five
(365)-day period in respect of a Demand Registration hereunder.

 

10 

 

 

(b) Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

(c) Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn or until
such time as the Registrable Securities cease to be Registrable Securities.

 

(d) Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment, and promptly deliver to holders of
Registrable Securities and their counsel any written comments received from the
Commission with respect to the Registration Statement, Prospectus or any
amendment or supplement thereto; except that before filing with the Commission a
Registration Statement or prospectus or any amendment or supplement thereto,
including documents incorporated by reference, the Company shall furnish to the
holders of Registrable Securities included in such Registration Statement and to
the legal counsel for any such holders, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such holders or their legal counsel shall object.

 

11 

 

 

(e) State Securities Laws Compliance. The Company shall use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as the holders of Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph, or subject
itself to taxation in any such jurisdiction.

 

(f) Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities, including
using commercially reasonable efforts to cause its counsel and auditors to
provide the Underwriters with legal opinions and comfort letters reasonably
requested by the Underwriters. The representations, warranties and covenants of
the Company in any underwriting agreement which are made to or for the benefit
of any Underwriters, to the extent applicable, shall also be made to and for the
benefit of the holders of Registrable Securities included in such registration
statement. No holder of Registrable Securities included in such registration
statement shall be required to make any representations or warranties in the
underwriting agreement except, if applicable, with respect to such holder’s
organization, good standing, authority, title to Registrable Securities, lack of
conflict of such sale with such holder’s material agreements and organizational
documents, and with respect to written information relating to such holder that
such holder has furnished in writing expressly for inclusion in such
Registration Statement.

 

(g) Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

12 

 

 

(h) Records. The Company shall make available for inspection by the holders of
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

(i) Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

 

(j) Earnings Statement. The Company shall comply with all applicable rules and
regulations of the Commission and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

(k) Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority of the Registrable Securities included in such registration.

 

(l) Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, the Company shall
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

(m) Removal of Restrictive Legends. The Company shall cooperate with the selling
holders of Registrable Securities and the managing Underwriter or Underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends.

 

13 

 

 

2.6 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
2.5.1(d)(iv), each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 2.5.1(d). In addition, in the case of a resale registration pursuant
to Section 2.3 or Section 2.4 hereof, in the event that a holder of Registrable
Securities is an insider subject to the Company’s insider trading compliance
program, upon any suspension by the Company pursuant to a written insider
trading compliance program adopted by the Company’s Board of Directors of the
ability of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information, then
each such insider shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the restriction on the ability of “insiders” to transact in the
Company’s securities is removed. In either case, if so directed by the Company,
each such holder will deliver to the Company all copies, other than permanent
file copies then in such holder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice.

 

2.7 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration effected
pursuant to Section 2.3 or Section 2.4, and all expenses incurred in performing
or complying with its other obligations under this Registration Rights
Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 2.5.1(k); (vi)
any other fees and expenses associated with filings required to be made with the
Financial Industry Regulatory Authority or any other regulatory authority; (vii)
fees and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company (including the
expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 2.5.1(i); (viii) the reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration; and (ix) the reasonable fees and expenses of one (1) legal counsel
for Olayan in connection with any such registration or offering (together with
any local counsel). The Company shall have no obligation to pay any underwriting
fees, including discounts or selling commissions, attributable to the
Registrable Securities being sold by the holders thereof, which underwriting
fees shall be borne by such holders. The holders shall not be required to pay
any other costs or expenses in connection with any registration or offering made
pursuant to this Registration Rights Agreement, other than their pro rata
portion of underwriting discounts or selling commissions and any fees and
expenses of legal counsel not otherwise paid by the Company pursuant to this
Section 2.7.

 

2.8 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Article 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws; provided, however, that under no
circumstances will the Company be permitted to file any Registration Statement,
amendment or supplement incorporating any information or affidavits supplied by
any holder of Registrable Securities or using the holder’s name (collectively,
the “Holder Information”) unless (i) such Holder Information is incorporated
verbatim as supplied by the holder (or in the case of the holder’s name,
incorporated exactly and only in the context consented to by the holder (the
“Approved Context”)) or (ii) the holder has consented in writing to any
modification to such Holder Information (or, in the case of the holder’s name,
has consented to use in a context broader than the Approved Context).

 

14 

 

 

ARTICLE 3

INDEMNIFICATION AND CONTRIBUTION

 

3.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless Olayan and each other holder of Registrable Securities, and each of
their respective officers, employees, affiliates, directors, partners, members,
attorneys and agents, and each person, if any, who controls Olayan and each
other holder of Registrable Securities (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and each of their respective
officers, employees, affiliates, directors, partners, members, attorneys and
agents (each, an “Investor Indemnified Party”), from and against any expenses,
losses, judgments, claims, damages or liabilities, whether joint or several,
arising out of or based upon any untrue statement (or allegedly untrue
statement) of a material fact contained in any Registration Statement under
which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, any free writing prospectus or any
written or oral materials distributed to or presented to investors at any
roadshow or other meetings with investors, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act applicable to the Company and
relating to any action or inaction required of the Company in connection with
any such registration; and the Company shall promptly reimburse the Investor
Indemnified Party for any legal and any other expenses reasonably incurred by
such Investor Indemnified Party in connection with investigating and defending
any such expense, loss, judgment, claim, damage, liability or action as they are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such expense, loss, claim, damage or liability
arises out of or is based upon any untrue statement or allegedly untrue
statement or omission or alleged omission made in such Registration Statement,
preliminary prospectus, final prospectus or summary prospectus, or any such
amendment or supplement, free writing prospectus or roadshow, in reliance upon
and in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.

 

15 

 

 

3.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Registration Rights Agreement
of any Registrable Securities held by such selling holder, indemnify and hold
harmless the Company, each of its directors and officers, each person, if any,
who controls the Company within the meaning of the Securities Act and each
Underwriter (if any), and each other selling holder and each other person, if
any, who controls another selling holder or such Underwriter within the meaning
of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact containedin any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or any free writing prospectus or any written or oral material
distributed or presented to investors at any roadshow or other meetings with
investors, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each other selling holder or
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigating or defending any such loss, claim, damage,
liability or action. Each selling holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling holder. The parties hereto agree that
the only information furnished in writing to the Company by any selling holder
shall be information about the number of shares owned by such holder included in
the Registration Statement or prospectus, or any amendment or supplement
thereto, in the selling stockholder table.

 

3.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 3.1 or Section 3.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action, the
Indemnified Party shall have the right to employ separate counsel (but no more
than one such separate counsel) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the written opinion of counsel of such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them or
because the Indemnified Party and Indemnifying Parties may have different or
conflicting defenses in any such action. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, consent to entry of judgment
or effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding and
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of an Indemnified Party.

 

16 

 

 

3.4 Contribution.

 

3.4.1 If the indemnification provided for in the foregoing Section 3.1, Section
3.2 and Section 3.3 is unavailable to any Indemnified Party in respect of or
insufficient to cover any loss, claim, damage, liability or action referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, claim, damage, liability or action, as
well as any other relevant equitable considerations. The relative fault of any
Indemnified Party and any Indemnifying Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

3.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 3.4.1.

 

3.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Article 3, no holder of Registrable
Securities shall be required to pay any amount in respect of indemnification
and/or contribution in excess of the dollar amount of the net proceeds (after
payment of any underwriting fees, discounts, commissions or taxes) actually
received by such holder from the sale of Registrable Securities which gave rise
to such indemnification and/or contribution obligation. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. In addition, no holder of
Registrable Securities or any affiliate thereof shall be required to pay any
amount as contribution, unless such person or entity would have been required to
pay such amount pursuant to Section 3.2, if it had been applicable in accordance
with its terms.

 

3.4.4 The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
Indemnified Party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any Indemnified Party and shall survive the transfer
of the Registrable Securities by any such Party. The indemnification and
contribution required by this Registration Rights Agreement shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or expense, loss, damage or liability
is incurred.

 

17 

 

 

ARTICLE 4

RULE 144

 

4.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission. To the extent any holder desires to sell
Registrable Securities pursuant to Rule 144, the Company agrees to provide
customary instructions to the transfer agent to remove any restrictive legends
from such securities and to provide or cause any customary opinions of counsel
to be delivered to the transfer agent in connection with any such sale. In
addition, the Company agrees to remove any restrictive legend from the
Registrable Securities upon the reasonable request of any holder as soon as
reasonably permitted by applicable law and customary practice (including
customary transfer agent practices).

 

ARTICLE 5

MISCELLANEOUS

 

5.1 Assignment; No Third-Party Beneficiaries. This Registration Rights Agreement
and the rights, duties and obligations of the Company hereunder may not be
assigned or delegated by the Company in whole or in part. This Registration
Rights Agreement and the rights, duties and obligations of the holders of
Registrable Securities hereunder may be freely assigned or delegated by such
holder of Registrable Securities in conjunction with and to the extent of any
transfer of Registrable Securities by any such holder. This Registration Rights
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the Parties, to the permitted assigns of Olayan or holder of
Registrable Securities or of any assignee of Olayan or holder of Registrable
Securities. This Registration Rights Agreement is not intended to confer any
rights or benefits on any persons that are not party hereto other than as
expressly set forth in Article 3 and this Section 5.1.

 

5.2 Notices. All notices, demands, requests, consents, approvals or other
communications required or permitted to be given hereunder or which are given
with respect to this Registration Rights Agreement shall be in writing and shall
be personally served, delivered by reputable air courier service with charges
prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such Party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

18 

 

 



To the Company:       National Energy Services Reunited Corp.   777 Post Oak
Blvd., Suite 800   Houston, Texas 77056   Attn: Sherif Foda, Chief Executive
Officer       with a copy to:       Ellenoff Grossman & Schole LLP   1345 Avenue
of the Americas   New York, NY 10105   Attn: Stuart Neuhauser, Esq.       To the
Olayan:       P.O. Box 8772   Riyadh, 11492, Saudi Arabia   Attn: Fadi Otaqui  

E-mail: F.Otaqui@olayangroup.com

      with a copy (which shall not constitute notice) to:       Shearman &
Sterling (London) LLP   9 Appold Street   London EC2A 2AP   United Kingdom  
Attn: Paul Strecker  

E-mail: Paul.Strecker@Shearman.com

 

 

5.3 Severability. This Registration Rights Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Registration Rights Agreement or
of any other term or provision hereof. Furthermore, in lieu of any such invalid
or unenforceable term or provision, the parties hereto intend that there shall
be added as a part of this Registration Rights Agreement a provision as similar
in terms to such invalid or unenforceable provision as may be possible that is
valid and enforceable.

 

5.4 Counterparts. This Registration Rights Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

5.5 Entire Agreement. This Registration Rights Agreement (including all
agreements entered into pursuant hereto and all certificates and instruments
delivered pursuant hereto and thereto) constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the Parties, whether oral or written.

 

19 

 

 

5.6 Modifications and Amendments. No amendment, modification or termination of
this Registration Rights Agreement shall be effective against the Company or any
holder of Registrable Securities unless such amendment, modification or
termination is approved in writing by the Company and Olayan.

 

5.7 Titles and Headings. Titles and headings of sections of this Registration
Rights Agreement are for convenience only and shall not affect the construction
of any provision of this Registration Rights Agreement.

 

5.8 Waivers and Extensions. Any party to this Registration Rights Agreement may
waive any right, breach or default which such Party has the right to waive;
provided, however, that such waiver will not be effective against the waiving
Party unless it is in writing, is signed by such Party, and specifically refers
to this Registration Rights Agreement. Waivers may be made in advance or after
the right waived has arisen or the breach or default waived has occurred. Any
waiver may be conditional. No waiver of any breach of any agreement or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof nor of any other agreement or provision herein contained. No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.

 

5.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Registration Rights Agreement, Olayan or any other holder of Registrable
Securities may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Registration Rights Agreement or for an injunction against the breach of any
such term or in aid of the exercise of any power granted in this Registration
Rights Agreement or to enforce any other legal or equitable right, or to take
any one or more of such actions, without being required to post a bond. None of
the rights, powers or remedies conferred under this Registration Rights
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Registration Rights Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

5.10 Governing Law. This Registration Rights Agreement shall be governed by,
interpreted under, and construed in accordance with the internal laws of the
State of New York applicable to agreements made and to be performed within the
State of New York.

 

5.11 Waiver of Trial by Jury. Each Party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Registration Rights Agreement, the
transactions contemplated hereby, or the actions of Olayan in the negotiation,
administration, performance or enforcement hereof.

 

5.12 Further Assurances. Each Party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other Party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Registration Rights Agreement and the
consummation of the transactions contemplated hereby.

 

20 

 

 

5.13 Restructuring. To the extent that the board of directors or other governing
authority of the Company elects to effect a restructuring or recapitalization of
the Company or substantially all of the business of the Company through a
subsidiary or parent company of the Company or otherwise, the provisions of this
Registration Rights Agreement shall be appropriately adjusted, and the holders
of Registrable Securities and the Company shall enter into such further
agreements and arrangements as shall be reasonably necessary or appropriate to
provide the holders of Registrable Securities with substantially the same
registration rights as they would have under this Registration Rights Agreement,
giving due consideration to the nature of the new public entity, the nature of
the securities to be offered and tax and other relevant considerations. The
Company agrees that it shall not effect or permit to occur any combination or
subdivision of its capital stock which would adversely affect the ability of any
holder of any Registrable Securities to include such Registrable Securities in
any registration contemplated by this Registration Rights Agreement or the
marketability of such Registrable Securities in any such registration. The
provisions of this Registration Rights Agreement shall apply, to the full extent
set forth herein with respect to the Registrable Securities, to any and all
shares of capital stock of the Company, any successor or assign of the Company
(whether by merger, share exchange, consolidation, sale of assets or otherwise)
or any subsidiary or parent company of the Company which may be issued in
respect of, in exchange for or in substitution of Registrable Securities and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

 

21 

 

 

IN WITNESS WHEREOF, the Parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 



  COMPANY:       NATIONAL ENERGY SERVICES REUNITED CORP.       By:  /s/ Sherif
Foda   Name: Sherif Foda   Title: CEO



 

  OLAYAN:     Hana Investments Co. WLL     By: /s/ Saleh A Al Enazi   Name:
Saleh A Al Enazi   Title: Authorized Signatory

 

[ Signature Page to the Registration Rights Agreement ]

 

   

   

 

 

